Exhibit 10.1
 
[ex10-11.jpg]
 
 


Mr. Carl E.
Berg                                                                                                     August
26, 2010
Berg & Berg Enterprises, LLC.
10050 Bandley Drive
Cupertino, CA  95014


Re: Share Purchase and Loan Conversion


Dear Mr. Berg:


This letter agreement will confirm the sale, effective as of the date set forth
above, by Valence Technology, Inc. (the “Company”) to Berg & Berg Enterprises,
LLC (“Berg & Berg”) of three million nine hundred forty seven thousand three
hundred sixty eight (3,947,368)  shares (the Shares) of the Company’s common
stock at a per share price of $0.76, which represents the closing bid price of
the Company’s common stock on the NASDAQ Capital Market on August 26, 2010, for
aggregate consideration of $3,000,000.00.


This letter also confirms Berg & Berg’s instructions to apply the outstanding
principal and interest on the $2,500,000 loan dated July 23, 2010, from Berg &
Berg to the Company to the purchase of shares of the Company.  The aggregate of
the outstanding principal and interest on August 26, 2010, is $2,508,390.41
which provides a sale of three million three hundred thousand five hundred and
fourteen (3,300,514) shares of the Company’s common stock at a per share price
of $0.76, the closing bid price of the Company’s common stock on the NASDAQ
Capital Market on August 26, 2010.


These Shares were offered and sold in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities
Act”).  Berg & Berg understands that the Shares are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law.  Berg & Berg is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law; has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law; and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law.  Berg & Berg is an
“accredited investor” as defined under Regulation D promulgated under the
Securities Act.


Sincerely,
ACCEPTED AND AGREED:
   
VALENCE TECHNOLOGY, INC.
Berg & Berg, LLC.
   
/s/ Ross. A. Goolsby
/s/ Carl. E. Berg
Ross A. Goolsby
Carl E. Berg
Chief Financial Officer
Managing Member


 